DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.

Response to Amendment
The Amendment filed 03/15/2021 has been entered.  Claims 1-7, 9-18, 21 & 22 are pending in the application.  Claim 21 is withdrawn.  Claims 8, 19 & 20 are cancelled.	

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).
The radial openings in the rotor shaft, as described in Claim 1
The protective layer on an inner surface of the plastic body, in Claim 3
The radial openings aligned with the first bearing point openings, as described in Claim 13
No new matter should be entered.



Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 21 objected to because of the following informalities:
Claim 21, the term “the set of control electronics”, in Line 2, should read -- a set of control electronics--; Claim 21 will be rejoined after Applicant’s response, and if this claim objection is addressed
Appropriate correction is required.

Allowable Subject Matter
Claims 1, 2, 6, 7, 10-18 & 22 are allowed.
As to Claim 1, the prior art of record teaches an electric fluid pump with a pump housing, electric motor, impeller and shaft, and where the pump is divided into wet and dry regions, as claimed in Claim 1.  The prior art of record does not teach “the rotor shaft has radial openings through which the fluid is flowable radially from the wet region of the pump housing into the cavity”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 1.  The closest art of record is Weigold (U.S. PGPub 2004/0062664).  Weigold teaches each of the limitations of Claim 1, except the radial holes through the shaft, as described in the limitation above.  Radial through holes in shafts are taught in the prior art.  For example, Strelow (DE102011119625 - see attached translation) teaches the use of through hole 19 in hollow shaft 2 to remove particles in the fluid (Strelow Paragraph 0017).  However, it would not be obvious to one of ordinary skill in the art to modify Weigold, since Weigold does not positively recite a gap is provided between second bearing 88 and rotor 38.  If the Strelow through hole was modified into the Weigold shaft, the through hole would not provide any type of fluid communication.  As such, it would not be obvious to one of ordinary skill in the art to modify Weigold without the benefit of hindsight.  Therefore, this limitation, as claimed in Claim 1, is neither anticipated nor made obvious by the prior art of record in the Examiner’s opinion.
Claims 2, 6, 7 & 10-18 depend on Claim 1, and would therefore also be found allowable.
Claim 22 is allowed for the reasons stated in the 12/14/2020 Final Rejection.

Note: Claim 21 would be allowable, once rejoined, if the above Claim objection is addressed, since it depends on Claim 1.

Conclusion
This application is in condition for allowance except for the following formal matters: 
See Claim and Drawing sections above for the respective objections in each section.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




/DAVID N BRANDT/Examiner, Art Unit 3746